   Kent E. Baldauf, Jr.
 1 PA ID No. 70793
   The Webb Law Firm
 2 One Gateway Center
   420 Ft. Duquesne Blvd., Suite 1200
 3 Pittsburgh, PA 15222
   412.471.8815
 4 412.471.4094 (fax)
   kbaldaufjr@webblaw.com
 5
   Andrew T. Oliver (Cal Bar No. 226098) (admitted pro hac vice)
 6 AMIN, TUROCY & WATSON LLP
   160 West Santa Clara Street, Suite 975
 7 San Jose, CA 95113
   Telephone: 650-393-0634
 8 Email: aoliver@ATWiplaw.com

 9 Attorneys for Defendant
   Neomagic Corporation
10

11

12
                              IN THE UNITED STATES DISTRICT COURT
13                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
14

15 GORGE DESIGN GROUP, LLC, et al.,                         Civil Action No. 2:20-CV-01384-WSS
16                              Plaintiffs,
                                                            (Judge Stickman)
17            v.
18 SYARME, et al.,

19                              Defendants.
20

21
                                    Certification Pursuant to F.R.A.P 10(b)(1)(B)
22

23

24

25

26

27

28

     Certification Pursuant to FRAP 10(b)(1)(B)
     Civil Action No. 2:20-cv-01384-WSS
1            Defendant NeoMagic Corporation (d/b/a mercadomagico.com) filed its notice of appeal with
2    this Court on December 22, 2020. Pursuant to Federal Rule of Appellate Procedure 10(b)(1)(B),
3    defendant/appellant hereby certifies that no transcript of the proceedings will be ordered by
4    defendant/appellant.
5
6
7
8    Dated: January 4, 2021
                                                   By: ___/s/ Andrew T. Oliver______
9                                                      ANDREW T. OLIVER
10
11                                                    Kent E. Baldauf, Jr.
                                                      PA ID No. 70793
12                                                    The Webb Law Firm
                                                      One Gateway Center
13                                                    420 Ft. Duquesne Blvd., Suite 1200
                                                      Pittsburgh, PA 15222
14                                                    412.471.8815
                                                      412.471.4094 (fax)
15                                                    kbaldaufjr@webblaw.com
16                                                    Andrew T. Oliver (Cal Bar No. 226098)
                                                             (admitted pro hac vice)
17                                                    AMIN, TUROCY & WATSON LLP
                                                      160 West Santa Clara Street, Suite 975
18                                                    San Jose, CA 95113
                                                      Telephone: 650-393-0634
19                                                    Email: aoliver@ATWiplaw.com
20                                                    Attorneys for Defendant Neomagic Corporation
21
22
23
24
25
26
27
28                                                        2
      Certification Pursuant to FRAP 10(b)(1)(B)
      Civil Action No. 2:20-cv-01384-WSS
